Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 8,791,596.  The claims comprise a mobile charging device which can be autonomously attached/detached from the bottom of a vehicle while the vehicle is travelling, thus alleviating the need to stop the vehicle at a service area to make the exchange.
Regarding Claim 1: Though the prior art discloses a method for providing a mobile charging device to be fastened to a bottom of an electric vehicle to transfer power generated by the charging device to a battery within the charging device, then separating the mobile charging device from the bottom of the vehicle at a service area, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
method for charging an electric vehicle, during a travel of the electric vehicle, comprising: providing a mobile charging device;
arranging the mobile charging device under a traveling electric vehicle; fastening the mobile charging device to a bottom of the electric vehicle; transferring electric energy from the mobile charging device to the electric vehicle; separating the mobile charging device from the bottom of the electric vehicle; and making the mobile charging device available again.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee U.S. PGPub 2017/0151881 teaches a battery replacement system with self-propelled battery modules, however the battery modules do not replace the battery of a traveling electric vehicle.
McDaniel U.S. Patent 8,858,152 teaches a battery trolley to go underneath the electric vehicle to replace the battery of the vehicle, but not of a traveling electric vehicle.
Fein et al. U.S. Patent 8,791,596 teaches a mobile charging device to be attachably attached to a moving vehicle, but not to be used to charge the vehicle of which the charging device is attached, i.e. the charging device is used to be detached at a service area in order to transfer power to a number of possible users.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859